Title: From Benjamin Franklin to Montbarey, 26 June 1780
From: Franklin, Benjamin
To: Montbarey, Alexandre-Marie-Léonor de Saint-Mauris, prince de


Passy, June 26. 1780. 7. a Clock.
I have just received the Letter your Excellency did me the Honour of writing to me yesterday concerning the fusils and Powder the Delivery of which had been ordered into the Hands of Commodore Paul Jones, then Commander of the alliance frigate. As he is at Present deprived of that Command, and these Stores are exceedingly necessary to be sent as soon as possible to America. I am obliged to request your Excellency to order as much of the Remander as can be taken in by that Ship to be delivered on board her to the Commanding Officer for the Time being, to whom I shall give Orders to receive and take Charge of the same. I am, with greatest Respect, Your Excellency’s most obedient and most h. S.
Prince de Montbarey.
